IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          :                     NO. 845
                                :
EXTENDING MARCH 27, 2020, ORDER :                     SUPREME COURT
REGARDING TIMING AND MEANS FOR :
HOLDING HEARINGS BEFORE THE     :                     RULES DOCKET
BOARD OF LAW EXAMINERS          :
                                :




                                         ORDER


PER CURIAM

     AND NOW, this 30th day of July, 2020, upon the recommendation of the Board of
Law Examiners (“the Board”),

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of Pennsylvania,
that Paragraphs 2 and 3 of the Court’s Order of March 27, 2020, are extended and
modified as follows:

       2.     Pennsylvania Bar Admission Rule 213(b)’s requirement that the Board hold
a hearing within 30 days after receipt of an applicant’s request for a hearing is suspended;
any such hearing shall be held on or before December 31, 2020, or such other date as
the Court may direct by further order.

       3.      In the discretion of the Board, and with the consent of the applicant,
hearings pursuant to Pennsylvania Bar Admission Rule 213(b) may be held by telephone
or videoconference through December 31, 2020, or such other date as the Court may
direct by further order.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.